     Case 3:20-cv-00060-MMD-WGC Document 15 Filed 03/01/21 Page 1 of 1


                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA

ASHENAFI G. ABERHA,                  )                  3:20-cv-00060-MMD-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  March 1, 2021
D. JONES, et al.,                    )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Defendant’s Notice to the Court Regarding the Court Ordered Meet and
Confer (ECF No. 14). Defendant states “Counsel for Defendant had a telephonic conference with
Plaintiff. The parties were not able to reach an agreement, as Plaintiff claims that he did not agree
to the settlement at the mediation.” (Id. at 2.)

       IT IS HEREBY ORDERED that the Clerk shall arrange for a transcript of the January 19,
2021, Early Mediation Conference (ECF No. 7) at the Government’s expense.

       IT IS FURTHER ORDERED that the transcript shall be prepared in the fourteen (14)
day timeframe and copies shall be provided to Plaintiff and counsel for Defendants.

       IT IS FURTHER ORDERED that Plaintiff shall have ten (10) days after the filing of
the transcript to respond to Defendant’s Motion to Enforce Settlement Agreement (ECF No. 8).

                                              DEBRA K. KEMPI, CLERK

                                              By:         /s/______________________
                                                      Deputy Clerk
